t c memo united_states tax_court damian gerard and leigh h gerard petitioners v commissioner of internal revenue respondent peter w hobler and katherine a hobler petitioners v commissioner of internal revenue respondent docket nos filed date richard d lageson and brenda l talent for petitioners michael w bitner and steven w labounty for respondent memorandum findings_of_fact and opinion thornton judge in these consolidated cases respondent determined deficiencies in petitioners’ federal income taxes as follows petitioners peter and katherine hobler damian and leigh gerard deficiency dollar_figure big_number in the course of a family shareholder dispute bill maritz who was chairman and chief_executive_officer of maritz inc retaliated against his in-laws katherine hobler katherine and damian gerard damian by terminating their professional relationships with the corporation katherine and damian asserted claims with respect to these actions to settle these claims maritz inc paid dollar_figure to katherine and dollar_figure to damian after concessions the issue for decision is what amounts if any of these settlement payments are excludable from petitioners’ gross incomes pursuant to sec_104 as compensation_for personal injuries findings_of_fact the parties have stipulated some facts which we incorporate herein along with associated exhibits when they petitioned this court petitioners peter and katherine hobler resided in jackson wyoming petitioners damian and leigh gerard resided in st louis missouri unless otherwise indicated all section references are to the internal_revenue_code for the year at issue all rule references are to the tax_court rules_of_practice and procedure a corporate and family background maritz inc provides sales motivation programs and travel services its corporate headquarters are in fenton missouri at all relevant times bill maritz was chairman and chief_executive_officer of maritz inc before the stock redemptions described below bill maritz and his children collectively the maritz family owned half the voting shares of maritz inc the other half was owned by bill maritz’s sister jean hobler jean along with her husband wells hobler and their children peter christopher and leigh collectively the hobler family in damian married leigh in katherine married peter b katherine’s history with maritz inc in before marrying peter katherine began working for maritz inc as an internal auditor highly motivated and well regarded within the company she received consistently favorable reviews and advanced rapidly by date she had risen to the position of vice president director corporate accounting of maritz travel co a subsidiary of maritz inc and was receiving an annual salary of dollar_figure at all relevant times while employed at maritz inc katherine was an at-will employee ie she had no employment contract at no time did katherine or damian own any voting shares of maritz inc in their individual capacities c damian’s business history in damian began employment with first capitol printing arts inc first capitol a print shop that produces short-run two-color prints by date he had acquired one-third of the first capitol stock and was sales manager by date he had become president of first capitol in date he became sole owner of first capitol before the soon-to-be-described events of date damian would visit maritz inc each day and walk the halls soliciting jobs to bid on typically he would bid on one to three maritz inc jobs per week first capitol had no written contract to provide services to maritz inc damian got work from maritz inc only if he had the low bid in the first half of damian successfully solicited about dollar_figure of business from maritz inc representing less than percent of first capitol’s gross_receipts d shareholder dispute in a dispute arose between bill maritz and his sister jean regarding the family business negotiations commenced for maritz inc to redeem the hobler family voting shares the parties sharply disagreed on the redemption price on date kenneth suelthaus suelthaus the attorney representing the hobler family met with millard backerman backerman the attorney representing maritz inc suelthaus presented a preliminary independent appraisal of the hobler family’s maritz inc voting shares and stated that the hobler family was going to play hardball by asserting their rights as voting shareholders and electing their own nominees to the maritz inc board_of directors learning of these developments bill maritz was vexed in a date letter to his brother-in-law wells hobler he stated based on the news of your family’s disruptive and greedy plans which were passed on to millard backerman by ken suelthaus i no longer think of you and jean and your family as friends of maritz inc or of me and my family or of maritz management maritz people or of the maritz board_of directors since ken suelthaus emphasized to millard that all members of your family are fully in support of the actions you are planning please inform kathy katherine hobler that her employment at maritz will be terminated and please tell damian gerard that he will no longer be welcome to call on maritz inc in a date letter to the maritz inc board_of directors and members of the maritz family bill maritz stated that he was going to respond to the new tough approach of the hoblers in an even stronger manner by terminating katherine’s employment and first capitol’s vendor relationship with maritz inc on date at a special meeting of maritz inc vice presidents and corporate officers bill maritz declared that the hobler family was the enemy out to destroy maritz inc and that consequently katherine’s employment would be terminated and damian would no longer be in good standing to call on maritz inc katherine’s supervisor then summoned her to his office and informed her that maritz inc was terminating her employment because of the shareholder dispute about the same time damian received a message from maritz inc that the vendor customer relationship between maritz inc and first capitol was terminated and that all work in progress should be returned e assertion of katherine’s and damian’s claims katherine and damian immediately retained suelthaus to represent them in asserting claims against maritz inc on or about date during a meeting focused primarily on the redemption of the hobler family shares suelthaus discussed with backerman the recent events concerning katherine and damian suelthaus asserted claims for severance benefits on katherine’s behalf and for tortious interference with a business relationship on damian’s behalf he stated that these claims would need to be resolved before any agreement regarding the redemption could ultimately be reached f proposed corporate resolutions in a date letter to the maritz inc board_of directors jean hobler protested the actions taken by bill maritz against her daughter-in-law katherine and her son-in-law damian she stated i am shocked that bill’s response to a business situation is to inflict pain on my children does a chief_executive_officer have authority and is it proper corporate policy to exact retribution against shareholders with whom he disagrees the board_of directors will have to deal with the issues raised by these actions at a date annual shareholders meeting the hobler family elected three members of their choosing including ralph lobdell to the 7-member maritz inc board_of directors that same day at a meeting of the maritz inc board_of directors ralph lobdell introduced three resolutions one resolution called for reinstating katherine in her former position with the corporation and for compensating her for lost wages and benefits as well as for any emotional and or physical damages she may have suffered as a result of her termination in amounts to be determined by a committee of independent directors another resolution called for reinstating first capitol as a supplier to maritz inc and for compensating first capitol for lost profits on the cancelled orders and any other damages if any it may have suffered the other resolution called for a committee to review the termination of the vendor customer relationship between first capitol and maritz inc which it characterized as first capitol’s largest customer as well as the termination of katherine’s employment with maritz inc the board rejected each resolution by a four-to-three vote g personal effects on katherine and damian katherine’s termination from maritz inc resulted in dramatic changes in her personality she went from being a positive energetic decisive person to someone who for months after her termination could not sleep get out of bed eat or make even small decisions she also suffered embarrassment from the reporting of her termination in the newspaper and local business journal similarly the termination of damian’s professional relationship with maritz inc caused him shock and embarrassment and adversely affected his relationships with his business partners and customers h continued negotiations throughout the remainder of and into the beginning of the redemption negotiations continued in one meeting in the fall of peter hobler the designated representative of the hobler family described emotional damages to katherine and damian resulting from bill maritz’s actions and suelthaus asserted tort claims for emotional damage on katherine’s and damian’s behalf i tentative global agreement on date the parties reached a tentative global agreement on the redemption price of the hobler family shares and on the settlement of katherine’s and damian’s claims pursuant to this tentative agreement which was contingent on approval by the maritz inc board_of directors maritz inc would pay dollar_figure for the release of katherine’s and damian’s collective claims subsequently katherine and damian agreed that katherine would receive dollar_figure and damian would receive dollar_figure j suelthaus letters asserting claims backerman later told suelthaus that notwithstanding the tentative settlement agreement maritz inc could not resolve katherine’s and damian’s claims until suelthaus asserted them in writing consequently in a date letter to henry stolar the general counsel and senior vice president of maritz inc suelthaus asserted claims on katherine’s behalf as follows on or about date ms hobler katherine was terminated from her position as an officer of maritz travel company without reasonable prior notice entirely without cause and with the intent to injure her ms hobler was injured by the actions of maritz inc and we believe that she is entitled to compensatory_damages for wrongful termination of employment defamation infliction of emotional distress emotional pain suffering inconvenience mental anguish loss of enjoyment of life and other applicable claims arising out of and or related to the above event it is our intention to prepare a petition to be filed in a court of competent jurisdiction to seek legal redress for the personal damages suffered by ms hobler as a result of the outrageous conduct of maritz inc through its duly authorized agent in a date letter to henry stolar suelthaus asserted claims on damian’s behalf as follows on or about date maritz inc terminated its vendor customer and other relationships with mr gerard damian and his employer first capitol printing arts inc without reasonable prior notice and entirely without cause and with the intent to injure mr gerard mr gerard was injured by the actions of maritz inc and we believe that he is entitled to compensatory_damages for intentional interference with his employment relationship defamation infliction of emotional distress emotional pain suffering inconvenience mental anguish loss of enjoyment of life and other applicable claims arising out of and or related to the above event it is our intention to prepare a petition to be filed in a court of competent jurisdiction to seek legal redress for the personal damages sustained by mr gerard as a result of the outrageous conduct of maritz inc through its duly authorized agent k final settlement agreement on date a settlement agreement subject_to the approval of the maritz inc board_of directors was signed by bill maritz in his capacity as chairman and chief_executive_officer of maritz inc and in his individual capacity and by other members of the maritz and hobler families including katherine and damian pursuant to the settlement agreement the parties agreed that maritz inc would redeem the hobler family voting shares for about dollar_figure million and would settle any and all claims of katherine and damian including any claims arising from the termination of the vendor customer relationship between maritz inc and katherine damian or first capitol for dollar_figure to be paid to the persons and in the amounts set forth on schedule iii schedule iii to the settlement agreement sec dollar_figure of the settlement agreement wherein maritz inc is referred to as maritz provides in relevant part upon receipt of the sum of dollar_figure to be paid_by maritz to the persons and in the amounts set forth on schedule iii hereto and for other good and valuable consideration the receipt of which hereby is acknowledged the sellers jean maritz hobler wells a hobler katherine a hobler leigh hobler gerard and damian gerard the releasing parties and each of them hereby release and forever discharge each member of the william e maritz family maritz and each past present and future officer director shareholder employee and agent of maritz collectively the released parties from any and all manner of claims demands damages losses expenses causes of action debts liabilities controversies judgments and suits of every kind and nature whatsoever foreseen unforeseen or unforeseeable known or unknown resulting or to result now known or which may hereafter be discovered which the releasing parties and each of them now or in the future may have or hold or at any time heretofore had or held against the released parties or any of them resulting from or arising out of or in connection with or based on any facts causes matters or things existing from the beginning of the world to the time of consummation of the initial closing including by way of enumeration and not in limitation hereof all causes matters or things arising out of or in connection with a continued describes the payments to be made pursuant to this provision as follows a to katherine a hobler for personal damages as described in correspondence dated date from sellers’ attorney suelthaus to the general counsel of maritz the sum of dollar_figure b to damian gerard for personal damages as described in correspondence dated date from sellers’ attorney suelthaus to the general counsel of maritz the sum of dollar_figure section dollar_figure of the settlement agreement provides that the sellers shall cause first capitol to execute a mutual release with maritz inc as executed on date and signed by damian in his capacity as president of first capitol the mutual release provided that first capitol and maritz inc agreed to release all claims against each other including all claims in connection with the termination of any and all vendor customer and other relationships between the maritz released parties or any of them and first capitol on date the maritz inc board_of directors considered authorized and approved the settlement agreement signed on the previous day continued katherine a hobler’s employment with and termination of such employment by maritz and b the termination of any and all vendor customer and other relationships between maritz and damian gerard and any entity with which he was is or hereafter may be affiliated including without limitation first capitol printing arts inc l tax consistency letter a letter dated date addressed to peter hobler and signed by david fleisher the chief financial officer of maritz inc states that it is understood by maritz inc that the settlement payments to katherine and damian are and for income_tax purposes shall be treated as payments in settlement of claims for personal damages and therefore do not require reporting on form_1099 or any other applicable information reporting form m settlement payments tax reporting and examination on date katherine and damian received checks from maritz inc in amounts of dollar_figure and dollar_figure respectively maritz inc issued no form_1099 to katherine or damian petitioners did not report the settlement payments on their respective joint federal_income_tax returns on date respondent commenced examination of petitioners’ federal_income_tax returns on date by separate notices of deficiency respondent determined that the settlement payments were includable in petitioners’ respective taxable incomes for opinion petitioners argue that the amounts that katherine and damian received pursuant to the settlement agreement with maritz inc were entirely on account of personal injuries within the meaning of sec_104 and so are excludable from income petitioners bear the burden_of_proof see rule a i general principles except as otherwise provided in subtitle a of the internal_revenue_code gross_income means income from all sources sec_61 this statutory provision is construed broadly unlike statutory exclusions from income which are construed narrowly see 515_us_323 sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness this provision excludes from gross_income only amounts that are received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier supra pincite 105_tc_396 respondent’s examination of petitioners’ returns commenced before date consequently sec_7491 which in some circumstances may place the burden_of_proof on the commissioner has no application here see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 affd 121_f3d_393 8th cir for the taxable_year at issue personal injuries include both physical and nonphysical injuries see commissioner v schleier supra pincite n if amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement and not the validity of the claim governs whether such amounts are excludable from gross_income under sec_104 see 504_us_229 151_f3d_855 8th cir 58_tc_32 t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite this determination is factual id ii were the underlying causes of action based on tort or tort type rights to satisfy the first schleier requirement the taxpayer must prove the existence of a claim based upon tort or tort type rights see commissioner v schleier supra pincite for this purpose claims must be bona_fide but need not be valid or sustainable see mayberry v united_states supra pincite n 35_f3d_93 2d cir robinson the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 amended sec_104 by limiting the exclusion_from_gross_income to inter alia damages received on account of personal physical injuries or physical sickness this amendment however does not apply to amounts received before date see sbjpa sec d 110_stat_1839 therefore the sbjpa amendment is inapplicable to the instant case v commissioner 102_tc_116 affd in part revd in part on another issue and remanded 70_f3d_34 5th cir state law controls whether the nature of the claim is a tort or tort type right federal_law controls the federal tax consequences pertaining to such interests and rights see 317_us_154 87_tc_1294 affd 848_f2d_81 6th cir as reflected in the date suelthaus letters which are cross-referenced in schedule iii of the settlement agreement which in turn is cross-referenced in section dollar_figure of the settlement agreement katherine and damian asserted that their professional relationships with maritz inc were each terminated with intent to injure and sought compensatory_damages with respect to a variety of claims these letters assert in identical language certain common claims on katherine’s and damian’s behalf namely claims for compensatory_damages for defamation infliction of emotional distress emotional pain suffering inconvenience mental anguish loss of enjoyment of life and other applicable claims the date suelthaus letter asserts on katherine’s behalf an additional claim for wrongful termination of employment the date suelthaus letter asserts on damian’s behalf an additional claim of intentional interference with his employment relationship respondent acknowledges on reply brief that the amounts katherine and damian received from maritz inc were paid for the ‘personal damages’ stated in suelthaus’ date letters to henry stolar respondent further concedes that missouri recognizes ‘intentional infliction of emotional distress’ as a personal injury tort-like cause of action respondent does not dispute that katherine’s and damian’s other common claims asserted in the suelthaus letters ie the claims for defamation infliction of emotional distress emotional pain suffering inconvenience mental anguish and loss of enjoyment of life are also based on personal injury torts we also find that katherine’s claim for wrongful discharge from employment constituted a bona_fide tort claim katherine was an at-will employee ie she had no employment contract historically under missouri law an employer could generally discharge an at-will employee with or without cause see johnson v mcdonnell douglas corp s w 2d mo a number of missouri appellate decisions however have recognized that an at-will employee may have a cause of action in tort for damages for wrongful discharge where the discharge is in violation of public policy boyle v vista eyewear inc s w 2d mo ct app see also lynch v blanke baer bowey krimko inc s w 2d mo ct app we need not decide whether katherine would have been able to sustain a claim for wrongful discharge since it is the nature of the claim and not its validity that matters for present purposes see eg mayberry v united_states supra pincite n we conclude that katherine asserted a bona_fide tort claim for wrongful discharge and that maritz inc recognized it as such similarly damian’s claim for interference with his employment relationship falls within a larger category of claims for tortious interference with a business relationship such tort claims are recognized under missouri law see 536_f2d_1233 8th cir fischer spuhl herzwurm associates inc v forrest t jones co s w 2d mo in sum we conclude that the first element of schleier is met with respect to the various claims asserted on katherine’s noting that it had neither expressly defined nor adopted the exception the missouri supreme court in luethans v wash univ s w 2d n mo stated that for purposes of that opinion we assume that the public policy exception to the at-will employment doctrine exists millard backerman the attorney who represented maritz inc in the settlement negotiations testified that he believed that he made inquiries at his law firm during the negotiations as to whether an at-will employee could have a cause of action for wrongful discharge in missouri and was told there is that possibility on some kind of a specialized tort action and damian’s behalf in the suelthaus letters as incorporated by cross-reference in the settlement agreement iii were the payments received on account of personal injuries or sickness to satisfy the second element of the schleier test the taxpayer must show that the payments were received on account of personal injuries or sickness see sec_104 commissioner v schleier u s pincite for this purpose each element of a tort settlement must be examined to determine whether there is a direct causal link between the tort and a personal injury commissioner v schleier supra pincite a the allocation of the settlement proceeds between katherine and damian respondent contends that because maritz inc initially agreed to pay a lump sum of dollar_figure to discharge both katherine’s and damian’s claims and the hobler family later decided upon the allocation between katherine and damian it is impossible to attribute the necessary ‘direct causal link’ between this lump sum and the alleged personal injuries suffered we disagree the tentative agreement to provide a lump-sum amount to be divided between katherine and damian was contingent upon approval by the maritz inc board_of directors before the agreement was approved backerman insisted on suelthaus’ asserting katherine’s and damian’s respective claims in writing which he did the final settlement agreement as approved by the maritz inc board_of directors expressly provided for dollar_figure to be paid to katherine and dollar_figure to be paid to damian in settlement of their respective claims as asserted in the suelthaus letters on these facts the manner in which the allocation between katherine and damian was reached is not determinative of the existence or absence of a causal link between the payments to each and personal injuries suffered by each b the effect of the characterization of the settlement proceeds as being for personal damages petitioners contend that the settlement agreement expressly allocates the settlement payments to katherine’s and damian’s claims for personal injuries noting that schedule iii of the settlement agreement refers to the settlement payments to katherine and damian as being for personal damages as does the date suelthaus letters and the so-called tax consistency letter we disagree with petitioners’ contention in the first instance we are unconvinced that maritz inc would have understood the term personal damages as used in these various documents to be synonymous with tort type personal injuries we believe a more reliable indicator of maritz inc ’s intent is found in section dollar_figure of the settlement agreement which expressly indicates that the payments to katherine and damian would discharge all manner of claims that might arise from the termination of their professional relationships with maritz inc even if we were to assume however for sake of argument that by using the term personal damages the parties to the settlement agreement meant to expressly allocate the settlement proceeds exclusively to tort type personal injuries we still would not find such an allocation dispositive here for the reasons described below an express allocation in a settlement agreement will generally be followed if the parties have entered into the agreement in an adversarial context at arm’s length and in good_faith such an express allocation is not necessarily determinative however if other facts indicate that the payment was intended by the parties to be for a different purpose bagley v commissioner t c pincite absent an express allocation in the settlement agreement the most important consideration is the payor’s intent in making the payment 88_tc_834 affd without published opinion 845_f2d_1013 3d cir sec dollar_figure of the settlement agreement provides that upon receipt of the sum of dollar_figure to be paid_by maritz to the persons and in the amounts set forth on schedule iii hereto the parties will release and discharge all manner of claims in connection with or based on any facts causes matters or things existing from the beginning of the world including all causes matters or things arising out of or in connection with the termination of katherine’s and damian’s professional relationships with maritz inc in key respects the circumstances here are similar to those in lefleur v commissioner tcmemo_1997_312 in lefleur the taxpayer received a lump-sum settlement payment that covered both tortlike personal damages and other damages the settlement agreement allocated percent of the proceeds to tortlike personal damages id the evidence indicated that although the underlying litigation was adversarial by the time the settlement agreement was reached the parties were no longer adversaries id because the payor was unconcerned with the allocation of the settlement proceeds as between tortlike personal injuries and other injuries the taxpayer in effect was able to unilaterally allocate the proceeds in an attempt to maximize tax advantages for themselves id consequently this court refused to blindly accept the parties’ allocation of settlement proceeds where the allocation is patently inconsistent with the realities of the underlying claims id see also bagley v commissioner supra pincite robinson v commissioner t c pincite burditt v commissioner tcmemo_1999_117 hess v commissioner tcmemo_1998_240 the characterization of the payment in a settlement agreement or other executed document is not always dispositive for example when the record proves the characterization inconsistent with the realities of the settlement in the instant case as in lefleur v commissioner supra the evidence does not suggest that the parties had any adversarial interests in characterizing the settlement payments as being for personal damages on the basis of all the evidence it appears that the personal damages characterization occurred after the parties had reached agreement in principle on the settlement clearly petitioners had tax motivations for characterizing the payments as being for personal injuries the evidence strongly suggests that maritz inc was unconcerned with how the payments were allocated so long as all potential claims were discharged in sum we are unconvinced that the mere use of the term personal damages in various documents as described above establishes that maritz inc intended the settlement payments to discharge exclusively claims for personal injuries or sickness consequently we look to all the evidence to determine the nature of the underlying claims for which the payments were made and the intent of maritz inc in making the payments millard backerman testified that he thought the lion’s share of the tax consistency letter was drafted by katherine’s and damian’s attorney kenneth suelthaus petitioners seek to counter this testimony with testimony by david fleisher former chief financial officer of maritz inc that the tax consistency letter was drafted by our lawyers we find backerman’s testimony more credible in this regard particularly in light of the fact that backerman was maritz inc ’s attorney in the settlement negotiations c the underlying claim sec_1 katherine’s and damian’s claims for personal injuries on the basis of all the evidence we believe that bill maritz’s actions caused katherine and damian to suffer personal injuries in particular katherine’s termination from maritz inc caused her acute emotional distress and resulted in dramatic changes in her personality the termination of damian’s professional relationship with maritz inc also caused him emotional distress and damaged his professional reputation such claims were asserted on katherine’s and damian’s behalf in the settlement negotiations with maritz inc we believe that maritz inc took these claims seriously and intended the settlement payments at least in part to discharge such claims accordingly we find that the settlement payments were received at least in part through settlement of tort-based claims on account of personal injuries or sickness to that extent the settlement payments are excludable from income pursuant to sec_104 as amounts received based upon tort rights and on account of personal injuries see eg united_states v burke u s pincite n recognizing that sec_104 covers damages for injuries affecting emotions reputation or character and traditional harms associated with personal injury include pain and suffering emotional distress and harm to reputation threlkeld v commissioner t c pincite holding that compensatory_damages received for malicious prosecution including compensation_for injuries to professional reputation were excludable under sec_104 gross v commissioner tcmemo_2000_342 holding that lump-sum settlement payment covering claim for defamation was excludable under sec_104 burditt v commissioner supra holding that settlement proceeds paid to settle a claim for mental anguish were excludable under sec_104 noel v commissioner tcmemo_1997_113 holding that settlement proceeds attributable to a claim for tortious interference with contractual rights and prospective business advantages were excludable under sec_104 for the reasons described below however we are unpersuaded that katherine and damian received the settlement payments exclusively on account of personal injuries or sickness katherine’s claims for economic injuries on or about date immediately after maritz inc terminated katherine’s employment suelthaus met with backerman and asserted a claim for severance benefits on katherine’s behalf about weeks later the hobler family through one of their newly elected maritz inc board members introduced a resolution to reinstate katherine in her former position and to compensate her for lost wages and benefits as well as for any emotional and or physical damages she may have suffered as a result of her termination clearly then at least initially claims were asserted on katherine’s behalf for economic injuries as well as for emotional and physical damages there is no suggestion in the record that maritz inc ever received any affirmative indication that katherine had abandoned her previously asserted claims for economic injuries particularly in light of the assertion on katherine’s behalf in the date suelthaus letter of a claim for wrongful discharge from employment we are convinced that maritz inc intended the settlement payment to katherine to discharge her previously asserted and never-withdrawn claims for economic injuries as well as her claims for personal injuries damian’s and first capitol’s claims for economic injuries at the meeting between suelthaus and backerman on or about date suelthaus asserted a claim on damian’s behalf for tortious interference with a business relationship about weeks later the hobler family through one of their newly elected maritz inc board members introduced a resolution to reinstate first capitol as a supplier to maritz inc and to compensate it for lost profits on the cancelled orders and any other damages if any it may have suffered no resolution was introduced to compensate damian for any separate injuries he may have suffered personal or otherwise we believe at that early juncture in the negotiations the claims asserted on behalf of damian individually were and would have been perceived by maritz inc as being part and parcel of the claims for economic injuries asserted on behalf of first capitol of which damian was a significant owner the record contains no suggestion that maritz inc ever received any affirmative indication that damian or first capitol had abandoned their previously asserted claims for such economic injuries to the contrary section dollar_figure of the settlement agreement expressly states that the settlement payment to damian was in discharge of any claims arising from the termination of any and all vendor customer and other relationships between maritz and damian gerard and first capitol printing arts inc section dollar_figure of the settlement agreement required first capitol for no apparent consideration beyond the dollar_figure settlement payment to damian to execute a release of any claims against maritz inc on date damian executed such a release in his capacity of president of first capitol we believe these circumstances show that the dollar_figure payment to damian was intended to discharge economic injury claims previously asserted on behalf of first capitol as well as related economic injuries and personal injuries asserted by damian in his individual capacity allocation of the settlement payments as just discussed we are convinced that the settlement payments to katherine and damian were on account of both personal injuries and economic injuriesdollar_figure the record does not suggest that maritz inc was ever presented with empirical evidence as to the extent of either katherine’s or damian’s personal or economic injuriesdollar_figure the record is clear however that maritz inc took seriously the various claims that suelthaus asserted on katherine’s and damian’s behalf believed that katherine and damian would litigate these claims if they were not settled and made the settlement payments to discharge all such claims for personal and economic injuries alikedollar_figure in these circumstances on the basis of all the evidence we do not believe that any part of the payments to katherine and damian was in redemption of maritz inc stock the redemption agreement was only for maritz inc voting_stock katherine owned only nonvoting_stock damian owned no maritz inc stock in his individual capacity in his testimony backerman made clear that maritz inc viewed the payments it made to discharge katherine’s and damian’s claims as being separate from the payments it made to redeem the hobler voting_stock we note that before her termination katherine was earning a dollar_figure salary as a corporate officer of maritz inc and that damian did dollar_figure worth of business with the corporation over a 6-month period the record does not suggest however any direct correlation between these figures and the amounts of the settlement payments backerman testified that maritz inc took seriously the claims asserted by suelthaus on katherine’s and damian’s behalf he testified that maritz inc should not have and did not come to a resolution of the stock_redemption issue without also clearing up these asserted claims such as they were and it continued we use our best judgment to allocate the settlement payments see 98_tc_1 burditt v commissioner tcmemo_1999_117 goeden v commissioner tcmemo_1998_18 noel v commissioner tcmemo_1997_113 see also 39_f2d_540 2d cir 59_tc_634 on the basis of the whole record and bearing against petitioners who have the burden_of_proof we conclude that neither personal injury claims nor economic injury claims predominated in the calculus of maritz inc ’s reasons for making the settlement payments but rather that both types of claims weighed equally without distinction between katherine’s and damian’s claims accordingly we conclude and hold that one-half of katherine’s and damian’s respective settlement payments are excludable from gross_income under sec_104 continued would not have made sense for the company to be paying many millions of dollars to the hoblers for redemption of their stock that they could use to pursue claims in court he testified that maritz inc certainly felt there was a possibility that katherine and damian would proceed to litigation unless their claims were settled he testified that katherine and damian were making demands and in the overall it was just time to get this matter behind us he testified that maritz inc did settle those claims and they would not have settled those claims if they thought they were totally worthless we regard backerman’s testimony as especially creditable given that he was the attorney who negotiated the redemption agreement and settlement payments on behalf of maritz inc we also note that he was called as respondent’s witness we have considered all arguments the parties have raised arguments not addressed herein we have concluded are irrelevant or without merit to reflect the foregoing and the parties’ concessions decisions will be entered under rule
